MEMORANDUM **
The district court did not commit plain error during its Rule 11 plea colloquy. The district court specifically inquired whether Morris was using any medications; extensively questioned Morris in order to evaluate his state of mind; and questioned Morris’s counsel concerning Morris’s ability to comprehend the proceedings. Morris also actively participated in the proceedings. As a result, Morris fails to raise a reasonable doubt regarding his mental competence to plead guilty. See Miles v. Stainer, 108 F.3d 1109, 1112 (9th Cir.1997).
Due to an insufficiently developed record, Morris’s ineffective assistance of counsel claim is “inappropriate on direct appeal.” United States v. McKenna, 327 F.3d 830, 845 (9th Cir.2003) (citation omitted).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.